Citation Nr: 1705734	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-09 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for subacromial impingement syndrome of the left shoulder (a left shoulder condition). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied the Veteran's claim for service connection for a left shoulder condition.

The claim was previously before the Board in November 2012 and was remanded to afford the Veteran a Travel Board hearing before a Veterans Law Judge.  The record shows that the Veteran was scheduled for Travel Board hearings in March 2010, September 2010, April 2013, and March 2014; however, in each instance, the Veteran did not attend the hearing.  As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  In February 2016, the Board remanded the claim again to afford the Veteran a VA examination to determine the etiology of the Veteran's left shoulder condition.  For the reasons discussed below, additional development is necessary.

The issue of entitlement to service connection for a right shoulder condition has been raised by the record in an April 2007 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In February 2016, the claim was remanded to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's left shoulder condition.  The record indicates that the Veteran failed to report to his scheduled examination.  See July 2016 Supplemental Statement of the Case (SSOC).  In a January 2017 Informal Hearing Presentation (IHP), the Veteran's representative asserted that it was likely that the Veteran did not receive notice of the examination as there was evidence of returned mail in the Veteran's claims file.  

A review of the record shows that the Veteran has not indicated that his mailing address has changed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street).  However, it is unclear whether notice of an examination was provided to the Veteran.  Although the July 2016 SSOC record cites to a notification of failure to report, the claims file does not contain a copy of the notification or the notice that was provided to the Veteran.  Additionally, there is recent evidence of returned mail in the claims file.  As such, the claim should be remanded to re-schedule an examination to determine the nature and etiology of the Veteran's left shoulder condition.  

On remand, efforts should be made to verify the Veteran's current mailing address and to re-schedule an examination.  Notification should be provided to the Veteran and all efforts should be documented in the claims file.  

Finally, outstanding treatment records must be obtained and associated with the claims file, including any private treatment records not already of record. 

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to the claim.

2.  Verify the Veteran's current mailing address and provide the Veteran with notification after re-scheduling a new examination.  Efforts to verify the address and notifications provided to the Veteran should be documented in the electronic claims folder.

2.  Re-schedule a VA examination to determine the nature and etiology of any current left shoulder condition.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  After review of the file, the examiner should provide responses to the following:

a)  Identify any left shoulder condition present at any time since January 2007, even if such condition has resolved during the pendency of the appeal.

b)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any left shoulder condition preexisted active service. 

c)  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that any preexisting left shoulder condition WAS NOT aggravated (i.e., permanently worsened) during the Veteran's active service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

d)  If it is not clear and unmistakable that any diagnosed left shoulder condition preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed condition is related to the Veteran's active duty service.

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinion offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a SSOC and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).
 

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




